DECISION
MORROW, Chief Justice.
A petition for rehearing has been filed by Ieti Mageo, Meauta, et al. Before a court may properly grant a rehearing it “must be satisfied that owing to a mistake of law or misunderstanding of .the facts, its decision has done an injustice in the particular case.” 3 Am.Jur. 346.
The petitioners make no claim that the court has misapplied the law but they contend that it misapprehended the facts.
The first claim is that matai Mageo wished the land involved to be registered as the property of the Veevalu title. Suffice it to say that Mageo stood by and watched his counsel present his side of the case in court and ask the court to direct that such land be registered as the property of the Mageo title. His counsel acted with his full approval. Also when the petition for rehearing was argued, Mageo stated in open court that he wished the land to be registered as the property of his title. This claim is obviously without merit.
The court found that the Veevalu is a lesser matai in the Mageo family. The petitioners claim that this was an error of fact and that the Veevalu title is independent of the Mageo title. The record shows that Veevalu himself testified that he was a lesser matai in the Mageo family. The petitioners claimed that Veevalu who married into the family ten years ago did not know the relationship of his title to the Mageo title if any. He is a matai. It strains our credulity to believe that he does not yet know the relationship of his title to the Mageo title. In answer to the question “Is the Veevalu title totally independent of the Mageo title or is it a lesser matai of the Mageo?” Veevalu answered “Mageo is the supreme title.” Veevalu was then asked “Are you telling the court that the Veevalu title is a lesser title in the Mageo family?” to which he answered *385“Yes.” Gi testified to the same effect. The testimony of Veevalu corroborated by other testimony convinces us that Veevalu was telling the truth. The contention of the petitioners that Veevalu, obviously an intelligent man, did not know what he was talking about when he said that he was a lesser matai in the Mageo family is groundless in our opinion. When the court concluded from the evidence that he was a lesser matai in the Mageo family, we were well aware that some witnesses for the petitioners had testified that he was not. Our conclusion was reached after a consideration of all the testimony on this point. We see no reason now to believe that Veevalu did not tell the truth.
It is next contended that Veevalu having married into the Veevalu family and not having been born in it did not know what lands his family owned. Veevalu testified in part as follows: “Q. Have you knowledge this land which is now in question that it belongs to Mageo? A. I cannot answer that question. Q. You do not know whether it belongs to you as the Veevalu or the Mageo title? A. I do not know. Q. You do not know whether it is your land or Mageo’s land? A. I guess so.” A man ordinarily knows his own property. We think that if the land had been Veevalu’s he would have known it and said so. However, granted that he did not know, there is still plenty of evidence in the record to support the court’s findings that it belongs to the Mageo title and not to the Veevalu title. The court did not base its findings solely upon the evidence of Veevalu. There was other evidence that the land was the property of the Mageo. For instance, Gi testified on this point as follows: “Q. Are you well familiar with the land now in dispute? A. Yes. Q. What is the name of this surveyed tract of land? A. There is no name of the surveyed land but the whole property is known as Autapini. Q. Is this surveyed tract included in Autapini? A. Yes *386it is. Q. Autapini is it Mageo land? A. Yes. Q. The title Mageo is the supreme pule? A. Yes.”
The petitioners state in their petition “We vigorously object to the belief of the court that, ‘This land has at times in the past been used and is being used by members of the Veevalu family under the authority of the Mageo.’ ” Gi testified: “Yes they (meaning the Veevalu people) used the crops (meaning from the land) by the pule of Mageo.” In answer to the question “Who took the crops of the land during the time the Veevalu title was vacant?” Gi said “The present Mageo, Ieti and Meauta.” Ieti and Meauta are admittedly members of the Mageo family. Maaele, a true son of Mageo Veevalu, testified that during the vacancy of the Veevalu title “. . . Mageo and the whole family” took the crops from the land in dispute. In response to the question by his counsel: “It was Mageo that agreed on you to register the name Veevalu?” Veevalu said “Yes.” Mulimauga, aged 60, testified in part as follows: “Q. Are you familiar with the land up around the bombproof which is in dispute? A. Yes. Q. Did you ever do any work on it? A. Yes the brothers of our mother. Q. What family did they belong to? A. Mageo. ... Q. So every one of the Mageo family even if he is a matai or young man and he wishes to go to work on this land he may do so? A. Yes. Q. And anyone who wants to get some food out of this land will ask permission of the Mageo because he is the head of the family? A. Yes because Mageo is the pule. Q. Those days that you seen these people cultivating the land and planting plantations who was the Mageo in those days? A. Mageo Veevalu. Q. Your own understanding is that this is the communal family land of the Mageo family? A. That is my understanding.”
Our conclusion is that Veevalu (as he himself stated on the witness stand) is a lesser matai' in the Mageo family and that the Mageo has the pule over the land in dispute. *387The 22 signers on the petition to register the land as property of the Yeevalu are members of the Mageo family. They are also members of the Veevalu family.
The difficulty with the petitioners is that the court believes the testimony of the witnesses for the objector and also the testimony of Veevalu to the effect that his title is a lesser title in the Mageo family. The court considered all of the evidence before it at the hearing and concluded that it preponderated in favor of Mageo. All of the judges are of this opinion.
We do not believe that we misunderstood the facts. Pursuant to the applicable principle of law stated in the beginning of this opinion it follows that the petition for rehearing should be, and it is hereby denied.
Additional costs in the sum of $12.50 are hereby assessed against Ieti Mageo, Meauta, the same to be paid within 30 days.